Citation Nr: 1116413	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  00-14 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1970.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

In a June 2003 decision, the Board denied the claim of entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on an August 2003 Joint Motion for Remand (Joint Motion), in August 2003 the Court vacated the June 2003 Board decision and remanded the appeal for development in compliance with the Joint Motion.  The PTSD claim was then remanded by the Board in July 2004 for additional development.  Finally, both the claims on appeal were remanded in March 2008 for additional development. 

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.


REMAND

In March 2008, the Board remanded the claims on appeal for multiple reasons.  These reasons included providing the Veteran with a VA medical examination to determine whether he was unable to secure a substantially gainful occupation as a result of service-connected disabilities.  The evidence of record shows that the Veteran was scheduled for two medical examinations in conjunction with this required action.  The first examination was a PTSD examination, scheduled for December 1, 2009.  A January 2010 hand-written note states that the examination was cancelled due to "incorrect jurisdiction."  Subsequently, a general medical examination was scheduled for January 5, 2010.  The Veteran failed to report for this examination.  The March 2008 Board remand specifically stated that "[i]n the event that the [V]eteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable."

In this case, the only notification letter in the claims file is a December 1, 2009 letter which stated that a VA medical facility would notify the Veteran of the date, time, and place of the examination.  The letter itself did not contain sufficient information to inform the Veteran of the date, time, and place of the examination.  Any subsequent communications from the VA medical facility are not associated with the records, and there are no communications of any kind that otherwise demonstrate that proper notice scheduling the examination was sent to the Veteran's last known address.  Accordingly, the evidence of record does not demonstrate that the Veteran was properly notified of his scheduled VA medical examination, as specifically required by the March 2008 Board remand.  The United States Court of Appeals for Veterans Claims has held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the claims must be remanded so that the Veteran can be provided with VA examinations, as well as proper notice of the examinations.

In addition, in March 2008 the Board found that remand was also required so that VA could make an attempt to obtain potentially relevant Social Security Administration (SSA) records that had been identified by the Veteran, but were not associated with the claims file.  The Board omitted this remand reason from the enumerated list of actions, but it was clearly delineated in the body of the Remand itself.  There is no evidence of record that the RO made any attempts whatsoever to obtain these SSA records.  Accordingly, a remand is also required so that an attempt can be made to obtain those records.  Id.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, to include SSA medical and other records considered by SSA as part of any claim for benefits submitted by the Veteran.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a comprehensive VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD: flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The examiner must then specifically comment on the Veteran's occupational and social impairment due to his PTSD, in terms of the degree of deficiencies, i.e. whether such deficiencies result in reduced reliability and productivity or a more serious deficit in most areas, such as work, school, family relations, judgment, thinking, or mood.  The examiner must state whether the Veteran's service-connected PTSD results in difficulty in establishing and maintaining effective work and social relationships or whether his service-connected PTSD results in the inability to establish and maintain effective relationships.  The examiner must also provide an opinion as to whether the Veteran's PTSD renders him unable to obtain or retain employment.

The examiner must enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  A complete rationale for all opinions must be provided.  If any opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

3.  The Veteran must be afforded the appropriate VA examination(s) to determine the current severity of the residuals of his service-connected astrocytoma and the residuals of his service-connected cerebrovascular accident.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must provide accurate and fully descriptive assessments of all residuals of his astrocytoma and cerebrovascular accident.  The report prepared must be typed.

4.  Thereafter, the Veteran must be afforded a VA examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims files must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  All opinions provided must include an explanation of the bases for the opinion.  If any opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

6.  The RO must then readjudicate the claims and, thereafter, if any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

